         Case 6:21-cv-00703-MK        Document 1   Filed 05/06/21   Page 1 of 30




Talia Y. Guerriero, OSB #115721
talia@oregonworkplacelaw.com
Christina Stephenson, OSB # 102287
christina@oregonworkplacelaw.com
Robert K. Meyer, OSB #086470
robert@oregonworkplacelaw.com
MEYER STEPHENSON
1 SW Columbia, Suite 1850
Portland, OR 97204
Phone: (503) 459-4010
Fax: (503) 914-1461
Attorneys for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION




  JENNIFER ROSE,                                       Case No.

                               Plaintiff,              COMPLAINT

          v.                                           (U.S.C. § 1983 - Violations of Due
                                                       Process, Free Speech, and Right to
                                                       Violations; ORS 659A.199 & ORS
  CITY OF COQUILLE, an Oregon City;                    659A.203 – Whistleblower Retaliation;
  RICK HOHNBAUM, in his official and                   Defamation; Wrongful Discharge; ORS
  individual capacities; DOUGLAS                       659A.030 – Aiding and Abetting; ORS
                                                       652.220 & 29 U.S.C. 201 et seq - Equal
  MILLER, in his individual and official               Pay Act Violations; ORS 652.120, ORS
  capacities; SCOTT SANDERS, in his                    652.140, & ORS 652.610 – Wage and
  individual and official capacities; SAMUEL           Hour Violations)
  BAUGH, in his individual and official
  capacities; and JAMES MARTIN, in his                 DEMAND FOR JURY TRIAL
  official and individual capacities;
                               Defendants.




Page | 1 Complaint
          Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 2 of 30




Plaintiff, through her counsel, makes the following Complaint against Defendants:

                            PARTIES, JURISDICTION & VENUE

                                                 1.

       Plaintiff Jennifer (“Plaintiff” or “Rose”) is an individual who resides in Coos County,

Oregon.

                                                 2.

       Defendant City of Coquille, Oregon, (“Defendant City” or “the City”), is a city

government organized under the laws of the State of Oregon. The City is responsible for

ensuring that all its facilities, systems, and departments comply with federal and state laws, and

the Constitution of the United States of America. The City is liable for the tortious conduct of its

agents and employees pursuant to ORS 30.265(1). The City is a “person” for purposes of 42

U.S.C. § 1983. The City is a “public employer” for the purposes of ORS 659A.203.

                                                 3.

       Defendants Rick Hohnbaum, Douglas Miller, Scott Sanders, Samuel Baugh, and James

Martin are individuals who, at all times material to this complaint, were agents and employees of

the City for Plaintiff’s claims for injunctive relief, and who upon information and belief, reside

in Oregon. In the alternative, Hohnbaum, Miller, Sanders, Baugh, and Martin acted in their

individual capacities as described below for purposes of Plaintiff’s claims for damages.

Hohnbaum, Miller, Sanders, Baugh, and Martin are each a “person” for purposes of 42 U.S.C. §

1983 and ORS 659A.030.

                                                 4.

       Plaintiff brings this employment retaliation action for monetary relief, damages, costs,

and attorney fees for herself to redress injuries done to her by the City and/or the officers,




Page | 2 Complaint
           Case 6:21-cv-00703-MK         Document 1      Filed 05/06/21      Page 3 of 30




employees or agents of said Defendant in contravention of her federally and state protected

rights.

                                                5.

          This is an action for damages under 42 U.S.C. § 1983 and Oregon state laws. The court

has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §§ 1331, 1343, and

supplemental jurisdiction over Plaintiff’s state claims pursuant to 42 U.S.C. § 1367 as the state

claims arise from the same nucleus of operative facts as the federal claims.

                                                6.

          This Court is the appropriate venue pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims in this action occurred in the

District of Oregon, Eugene Division.

                                   FACTUAL ALLEGATIONS

                                                7.

          Defendant City hired Plaintiff Rose as a City Recorder from June of 2016 until she was

unlawfully terminated on or around March 10, 2021.

                                                8.

          In or around the Fall of 2019, Defendant City hired Sam Baugh as City Manager.

                                                9.

          Plaintiff Rose was an employee in good standing who received numerous positive

performance reviews over the years, including that she has a “great attitude,” “very dependable,”

“has helped hold the City together during a very difficult time,” and “is very reliable.” Plaintiff

Rose received a significant pay raise mere weeks before the retaliation commenced.

/ / /




Page | 3 Complaint
         Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 4 of 30




                                                10.

       In addition to Plaintiff Rose’s 2020 pay raise being a merit increase, Defendant Baugh

indicated that the raise was also intended to bring her wages in line with the recent Pay Equity

study that Defendant City had conducted. Pay Equity studies are typically conducted to bring

female employees’ wages in line with male employees’ wages.

                                                11.

       Plaintiff Rose witnessed Defendant Baugh struggle with his management duties and

witnessed numerous complications as a result of the mismanagement, including with City

finances and taxpayer money. Nonetheless, Plaintiff Rose loved her job and her City, initially

believed in Defendant Baugh, and worked hard alongside him to rise to the challenges and keep

the City running well.

                                                12.

       Until 2020, Plaintiff Rose’s role with the Finance department was limited to Accounts

Payable Clerk duties, which generally involved ministerial tasks such as acquiring signatures

from the persons with authority and submitting documents. Plaintiff Rose does not have

expertise or a background in “finance.”

                                                13.

       Around the end of 2019, several key finance employees left all at once. City Council

(“Council”) voted to eliminate the in-house positions of Payroll Clerk, Public Works/Planning

Director, and Finance Director. For the remaining positions, Defendant City failed to hire

qualified individuals to process the finances and the department started to fall apart.

                                                14.

       As a result, Defendant Baugh assigned Plaintiff Rose tasks to help fill in the gaps, but




Page | 4 Complaint
         Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 5 of 30




Defendant City failed to provide her any training or direct her appropriately regarding these

types of job duties. Instead, Plaintiff Rose was trying to learn complicated tasks on the job.

Defendant Baugh even went as far as to identify Plaintiff Rose as a “primary contact” for

accounts without even notifying her or explaining the job responsibilities to her.

                                                15.

       One example of new job duties included Plaintiff Rose collaborating with Defendant

Baugh to attempt, for the first time, to submit employee timecards to a brand-new outside agency

– Cardinal Payroll – without any training whatsoever. Within just a couple of months, the City

switched from Cardinal Payroll to ADP payroll and Defendant Baugh again asked Plaintiff Rose

to try to submit timecards to the new payroll agency without any adequate guidance or training.

By this time, Defendant Baugh had directed employees to stop making “journal entries” that

document the finances because of the increasing inaccuracies. Multiple accounts and employee

deductions were months behind.

                                                16.

       Throughout 2020, Plaintiff Rose repeatedly reported to Defendant Baugh her concerns

that the new finance employees were making significant errors and that many financial and

administrative matters were slipping through the cracks or were being handled contrary to the

law, making it difficult for her to perform the tasks she was assigned. During this period of time

and upon information and belief, the City’s Attorney, James Martin, was deeply involved with

the City’s management and advising Defendant Baugh on related matters.

                                                17.

       In or around May of 2020, Defendant City authorized a maximum of $30,000 for a third-

party agency to assist in identifying and correcting the financial mismanagement. Throughout the




Page | 5 Complaint
         Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 6 of 30




process, Plaintiff Rose frequently assisted in explaining how the financial mismanagement arose

because she had significant institutional knowledge and most of the other employees that had

been in the department had left. However, Plaintiff Rose did not have the capacity to fix all of

the problems on her own, the current staff were constantly making significant errors, and

everyone’s frustrations with the consequences of the mismanagement were high. For example,

on July 28, 2020, Plaintiff Rose stated to Defendant Baugh and the third-party company:

               “I have emailed ADP every month an updated accrual spreadsheet
               I made that has every employee, what they accrue and the balance.
               Every month I am told…ok Jennifer we will get it this time.
               Payroll comes and its not on there and employees are mad. [. . .]

               Most help would be if I had someone here who knew how to run
               payroll or update accruals or could balance accounts. [. . .]

               So please tell me what my priority is here. The out of balance I
               know is a domino effect that is why I have been harping on it for
               months now [. . .] Wish I wasn’t always the bearer of bad
               news!!!!”

                                                18.

       On or around September 1, 2020, Defendant Baugh and the third-party company

presented financials to Council that Plaintiff Rose had a good faith belief were inaccurate.

Plaintiff Rose had already complained to Defendant Baugh prior to the meeting that the

financials were inaccurate because certain bills had not been attributed to the correct year, which

is also referenced as proper “backdating.” Plaintiff could not in good faith let the Council rely

upon an inaccurate financial report and shared her concerns with Council at the meeting.

                                                19.

       The next day, the third-party company chastised Plaintiff Rose in an email, stating that it

was “unfortunate that the Council now thinks there is something wrong with the financials” and

insinuated that Plaintiff Rose was not working together with them “as a team.” Plaintiff Rose



Page | 6 Complaint
         Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 7 of 30




called the third-party company whose representative then stated his concerns that Council thinks

poorly of him because of Plaintiff Rose’s report at the Council meeting.

                                                20.

       At the following Council meeting in or around September 2020, the third-party company

requested – and was denied – payment of $18,000 of work already performed and a grant of an

additional $30,000 to extend its contract. The next day, Defendant Baugh told Plaintiff Rose that

the third-party company attributed Council’s denial of funds to Plaintiff Rose speaking up at the

prior Council meeting about the continued financial inaccuracies. After Council denied the

funds, the third-party company retaliated against Plaintiff Rose by inaccurately accusing her of

being untrusting and trying to undermine the process and insinuating that she was refusing to

perform job duties that had never even been assigned to her.

                                                21.

       To the contrary, Plaintiff Rose consistently went above and beyond in attempting to assist

with responding to inquiries about the City’s finances to the best of her abilities while being

extremely overworked by the cascade of new job duties, the accusations that she had not

performed work that had never been assigned to her, and the lack of assistance from qualified

staff. In fact, Plaintiff’s performance evaluation from approximately September 20, 2020 was

extremely positive, including comments that Plaintiff Rose:

           •   “has the best interest of the city at heart and works everyday to achieve the goals

               of the city,”

           •   “is very professional in her interactions with the public and other employees”;

           •   “communicates well with her supervisor and fellow employees”;

           •   “is always willing to help out anyone that needs additional help”;



Page | 7 Complaint
         Case 6:21-cv-00703-MK           Document 1       Filed 05/06/21      Page 8 of 30




           •   “owns her mistakes and is willing to say when she has made one”;

           •   “has been a big help during this transition [and] is very knowledgeable in her

               position and is helpful to others.”

                                                 22.

       Plaintiff Rose’s frustration with Defendant Baugh’s mismanagement peaked as the

situation became worse, not better. In or around September 2020, she became more vocal about

her concerns and began to collect evidence to present to Council. In or around early October

2020, Plaintiff Rose told a co-worker that she hoped Defendant Baugh did not use his $10,000 of

discretionary funds to circumvent Council’s orders not to pay the third-party company more

money. Upon information and belief, the co-worker shared that information with Defendant

Baugh. Additionally, Plaintiff Rose stated in an email to Defendant Baugh on October 15, 2020:

               “In [the third-party company’s] report he says all General Ledger entries
               are being processed by [Employee 1] [. . .] Sam, this is what I tried to say
               [ ] for MONTHS to you and why there are so many discrepancies in
               Springbook. It’s a basic accounting function and no one should be in the
               general ledger without that knowledge. Had you hired [ . . . ] someone
               with more knowledge we could have worked hard with [the third-party
               company] and be WAY father in this but to allow someone who doesn’t
               have the basic functions to continue to work in our software continued to
               put us deeper in the hole. [The third-party company] saying in one email
               its all taken care of but in the report its not? It is not taken care of we are
               still off $275,000.00 for last fiscal year plus the backdated entries. I tried
               to explain to [Employee 2] but she got frustrated and acted like I was a
               trouble maker. I don’t even know how to act here anymore.”

                                                 23.

       As Plaintiff Rose became more vocal and the pressure of the evidence of financial

mismanagement mounted against Defendant Baugh, he suddenly turned on Plaintiff Rose.

Towards the end of October 2020, it became clear that Defendant Baugh did not want to hear

Plaintiff Rose’s reports any longer and wanted to silence and blame her. At that point, Plaintiff




Page | 8 Complaint
             Case 6:21-cv-00703-MK       Document 1       Filed 05/06/21     Page 9 of 30




Rose knew she was not going to make any progress with him in fixing the City’s financial

situation.

                                                 24.

        At approximately the end of October 2020, Plaintiff Rose requested a meeting with the

Council to report the gross mismanagement and other legal violations. The magnitude of the

financial mismanagement had the potential to undermine the City’s ability to fulfill its public

mission and activities; Plaintiff Rose had a good faith belief that the particulars of the

mismanagement constituted illegal activity and her report of this mismanagement was on a

matter of public concern fairly related to political, social, or other aspects of the community.

Reporting on these matters to Council was not within Plaintiff Rose’s job duties.

                                                 25.

        Originally, Defendant Martin improperly denied Plaintiff Rose’s request to present the

evidence to Council, forcing Plaintiff Rose to push back for Defendant Martin to set up the

meeting with Council. Defendant Baugh then told Plaintiff Rose that Defendant Martin had

informed him of her request.

                                                 26.

        Immediately thereafter on November 9, 2020, Defendant Baugh issued a Notice of

Investigation to Plaintiff Rose with allegations that she committed the very wrongdoings for

which he was being investigated. The November 9, 2020 Notice of Investigation was blatantly

retaliatory and contained no fewer than sixteen areas of false allegations, many of which were

not within the scope of her actual job duties or responsibilities. Although the Notice alleged that

it was prompted by the third-party company expressing its retaliatory concerns about Plaintiff

Rose, it failed to explain why it had waited over a month after the end of the third-party




Page | 9 Complaint
        Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21       Page 10 of 30




company’s relationship with the City to issue the Notice of Investigation.

                                                27.

       On or around November 20, 2020, Plaintiff Rose communicated by email to the Council

on matters of public concern – namely, that she was suffering unlawful retaliation for speaking

out about Defendant Baugh’s misuse of funds – and stated that:

               “I was suspended last week due to my constant inquiry of the city’s
               finances and the use of tax payers money. [. . .]

               My constant questions of why this was done or wasn’t this done
               came more clear about September. The City Manager is
               accountable for the jobs [Defendant Baugh] states were mine, the
               City Manager is to approve everything going out of the office,
               meaning payroll, AP and City Recorder. [. . .]

               With Sam’s evaluation coming up and nothing being fixed even a
               year later, he knew his job could be on the line so he decided out of
               retaliation to frame me. [. . .]

               I believe I am off work because I was onto the misuse of funds and
               buying without approval and knowledge of unaccounted expenses.
               I really want to get back to work and support MY town the town
               where I was raised and born in the hospital here!”

                                                28.

       Plaintiff also specifically complained about the overuse of taxpayer money on Defendant

Martin’s legal bills and his attempts to obstruct her meeting with Council, stating:

               “By fall I was realizing I cannot keep quiet any longer and
               requested an executive session to finally explain issues to Council
               and what [Defendant Baugh] was doing about it. [Defendant
               Baugh] knew of this session I had asked for because [Defendant
               Martin] our attorney was contacted by me asking if I could request
               a session and he called [Defendant Baugh]. Our policy specifically
               stated if the problem lies with the city manager, employees may go
               to Council. [. . .]

               Our attorney account is way over what we budgeted for [the prior
               attorney]. Everyone just uses [Defendant Martin] as a reference
               instead of learning the law. This adds up.”



Page | 10 Complaint
         Case 6:21-cv-00703-MK             Document 1   Filed 05/06/21     Page 11 of 30




Despite Plaintiff Rose’s specific accusations against Defendant Martin, he continued to

administer and advise the City on matters related to Plaintiff and the investigation against her.

                                                 29.

       On or around November 23, 2020, Plaintiff Rose presented her evidence of

mismanagement, potential legal violations, and matters of public concern to the Council. On or

around November 30, 2020, Plaintiff Rose again emailed Council regarding her evidence, which

included over 150 pages of documentation, of mismanagement, potential legal violations, and

matters of public concern.

                                                 30.

       After Council terminated Defendant Baugh’s employment, Defendants City, Martin,

Sanders, and Miller failed to rescind the retaliatory Notice of Investigation against Plaintiff Rose.

Instead, Defendant City and individual Defendants subjected Plaintiff Rose to a severe lack of

due process affecting her liberty interests, unnecessarily and maliciously impugning her

reputation and stigmatizing her, and ultimately resulting in her unlawful termination. Their

actions include, but are not limited to:

       a) placing Plaintiff Rose on an administrative leave lasting more than three months

           when the City Personnel Manual states “Administrative suspension periods normally

           shall not exceed ten (10) days;”

       b) depriving Plaintiff Rose of a wage increase without due process or notice and an

           opportunity to be heard and in violation of the recent Pay Equity study;

       c) misleading Plaintiff Rose by inaccurately stating that Defendant Martin was

           providing “neutral” guidance and not advocating for one side when he was in fact

           representing the City and had been providing Defendant Baugh advice during the



Page | 11 Complaint
       Case 6:21-cv-00703-MK         Document 1       Filed 05/06/21     Page 12 of 30




         time in question;

      d) hyper-scrutinizing Plaintiff Rose and treating her differently than similarly-situated

         employees;

      e) failing to properly investigate the allegations against Plaintiff Rose and conducting a

         biased investigation, and issuing a biased investigation report written by Defendant

         Hohnbaum, including but not limited to:

            i.   trying to attribute job duties and obligations on Plaintiff Rose that were not

                 within her scope of authority or training;

           ii.   failing to conduct due diligence in trying to understand how the department

                 actually worked and Plaintiff Rose’s role in it;

          iii.   failing to utilize sound and unbiased investigation techniques;

           iv.   making ugly and unsubstantiated insinuations throughout the investigation for

                 no reason other than to skew the investigation;

           v.    refusing to follow up on pertinent evidence;

           vi.   presenting allegations as “substantiated” with no actual or reliable evidence to

                 substantiate the allegations; and

          vii.   hiring an outside agency to review the evidence for “inconsistencies” but then

                 materially misrepresenting the scope of the agency’s involvement in the

                 investigation.

      f) making numerous false and defamatory comments about Plaintiff Rose and her job

         performance to multiple third parties, including telling people that Plaintiff Rose’s

         employment had been terminated before it was terminated; and

      g) failing to respond timely to Plaintiff Rose’s public information requests and failing to




Page | 12 Complaint
        Case 6:21-cv-00703-MK          Document 1      Filed 05/06/21     Page 13 of 30




           provide her with the evidence necessary to present her case on the allegations, thereby

           withholding a meaningful opportunity to be heard and clear her name.

                                               31.

       Defendant City and Defendant Martin began unlawfully depriving Plaintiff Rose of $520

per month effective on or around December 1, 2020 through her termination on March 10, 2021

for an approximate total loss of $1,727.74. Defendant Martin’s December 18, 2020 letter further

described unauthorized deductions from Plaintiff Rose’s December 2020 paycheck:

               “Because Ms. Rose requested and received a mid-month draw,
               which was paid at the higher and incorrect pay level ($2,605.50
               gross), her December 31, 2020 check will be adjusted accordingly
               and will be $2,085.50 before taxes and authorized deductions.”

Each paycheck thereafter also contained additional unauthorized deductions as a result of the

unlawful wage reduction.

                                               32.

       On or around March 1, 2021, Defendant Miller unnecessarily presented to Council

skewed details of approximately twenty (20) false allegations against Plaintiff Rose with many

of them unsubstantiated or reliant upon false statements and insinuations purporting to be fact.

Shockingly, Defendant City immediately thereafter issued a Notice of Disciplinary Hearing with

only five (5) allegations. Defendant Miller’s unnecessary publication of false statements to

Council amounted to at least negligence, and has caused Plaintiff Rose reputational, financial,

and emotional harm.

                                               33.

       Coquille City Charter, Chapter V, Section 21(e) states that no “manager pro tem may

appoint or remove a city officer or employee, except with the approval of five members of the

council.” On or around March 1, 2021, Defendant City violated the City Charter by delegating its



Page | 13 Complaint
        Case 6:21-cv-00703-MK           Document 1      Filed 05/06/21     Page 14 of 30




authority to the pro tem City Manager, Scott Sanders, to terminate Plaintiff Rose’s employment

without City Council oversight.

                                                34.

       On multiple occasions during the investigation, Plaintiff Rose reported a matter of public

concern, including that she believed she was being discriminated and retaliated against, as

described in a detailed Tort Claims Notice on or around January 8, 2021. Plaintiff Rose stated:

               “I, Jennifer Rose, City Recorder for the City of Coquille is
               submitting this tort claim as the whistle blower who spoke out and
               provided documentation against the City Manager for a gross
               waste of funds, an abuse of authority and a substantial amount of
               money unaccounted for in our government software. I provided
               evidence he was defrauding and lying to the Council, employees
               and the tax payers.

               I was suspended from my job as soon as the City Manager found
               out from our attorney I needed a private session with Council. I am
               the victim of retaliation for coming forward about the
               discrepancies in city funds. I am the victim of retaliation and
               endured months of watching the city hall fall apart at the hands of
               a City Manager who had no experience in municipal government
               or running a city. I stepped up to the plate a year ago and I was
               given three new employees upstairs with zero experience in
               municipalities and watched my town dwindle to a devastated
               state.”

Defendants failed to investigate Plaintiff’s allegations and failed to take adequate remedial

measures to address her retaliation complaints. Upon information and belief, Defendant City

investigated other employee complaints.

                                                35.

       Plaintiff Rose also sent multiple information requests between January 2021 and April

2021, but Defendant City repeatedly failed to respond to her inquiries and cited inapplicable

exemptions. Upon information and belief, Defendant City has more timely and fully responded

to other public information requests.



Page | 14 Complaint
        Case 6:21-cv-00703-MK          Document 1      Filed 05/06/21     Page 15 of 30




                                               36.

       On or about March 21, 2021, Defendants notified Plaintiff that her employment with

Defendant City was terminated based on pretextual allegations that are not well-supported by

evidence, none of which are specifically described in the original November 9, 2020 Notice of

Investigation, and none of which have to do with Plaintiff Rose’s assistance with the financial

audit nor the mismanagement of significant public funds.

                                               37.

       On or around March 8 and March 19 of 2021, Plaintiff requested review of allegations of

retaliation, including her termination, to Council pursuant to the City Personnel Manual,

including Sections 2.3 and 2.4, but Defendant City has ignored her requests to date.

                                               38.

       Plaintiff issued Tort Claims Notices on or around January 9, March 25, March 31, and

April 23 of 2021.

                                               39.

       Defendant City continues to owe Plaintiff outstanding wages that it failed to pay her upon

termination. Defendant City also failed to provide Plaintiff Rose an accounting of her final

paycheck or a COBRA notice. Plaintiff sent a notice of nonpayment on or around March 31,

2021 but has received no response to date.

                                               40.

       Plaintiff’s concerns of retaliation and mismanagement have been subject of legitimate

news interest and a subject of general interest and of value and concern to the public and news

outlets have published related articles. One reporter emailed Plaintiff Rose on or around April 7,

2020, stating:




Page | 15 Complaint
         Case 6:21-cv-00703-MK         Document 1       Filed 05/06/21     Page 16 of 30




               “Just following up regarding the tort claim notice you filed. […]
               Sam Baugh alleges that the reason you were placed on
               administrative leave was because you were unwilling [to] assist in
               the city’s efforts to work with multiple outside firms to investigate
               and correct the city’s financial situation.”

On or around April 12, 2021, the media reported multiple other false statements that Defendant

Baugh made about Plaintiff Rose. The allegations are false, amount to at least negligence, violate

her confidentiality, and have harmed Ms. Rose’s reputation and caused her financial and

emotional harm. Notably, the November 9, 2020 Notice of Pre-Disciplinary Hearing and the

Termination Letter fail to make such allegations and such allegations did not form the basis of

Plaintiff’s termination.

                                                41.

       On information and belief, Defendants have treated others outside of Plaintiff’s protected

class more favorably in investigations and discipline decisions.

                                                42.

       Defendants’ actions were intentional or in deliberate disregard of Plaintiff’s

Constitutional rights, were under color of state law and deprived Plaintiff of her Constitutional,

federal and state law rights.

                                                43.

       Defendants’ conduct was carried out with wanton or reckless disregard for Plaintiff’s

civil rights. Punitive damages should be assessed against Individual Defendants to deter them

from such conduct in the future.

///

///

///




Page | 16 Complaint
        Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21      Page 17 of 30




                                     First Claim For Relief

                     Deprivation of Due Process Rights, 42 U.S.C. § 1983

(Against all Defendants, including Hohnbaum, Miller, Sanders, Baugh, and Martin in both

                            their individual and official capacities)

                                                44.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

paragraphs above.

                                                45.

       Federal law prohibits the “deprivation of any rights, privileges, or immunities secured by

the Constitution and laws” of the United States by any person “under color of any statute,

ordinance, regulation, custom, or usage, of any State[.]” 42 U.S.C. § 1983. The rights protected

by this provision include the right to privacy, equal protection, and due process under the

Fourteenth Amendment to the U.S. Constitution, freedom of speech under the First Amendment

to the U.S. Constitution, and statutory rights. See Hibbs v. Dept. of Human Resources (Hibbs I),

273 F.3d 844, 860-61 (9th Cir. 2001), aff’d by Hibbs II, 538 U.S. 721 (2003) (discussing

interaction between statutory civil rights laws and 42 U.S.C. § 1983).

                                                46.

       Plaintiff’s contract for employment provided her with a property interest in continued

employment and promised wages as well as a liberty interest protected by the Due Process

Clause of the Fourteenth Amendment and those same reports were protected by Oregon law’s

prohibition on retaliation and the equal protection clause of the Fourteenth Amendment.

                                                47.

       By the acts described above, Defendants deprived Plaintiff of her protected property and




Page | 17 Complaint
         Case 6:21-cv-00703-MK         Document 1       Filed 05/06/21      Page 18 of 30




liberty interest without proper due process of the law as guaranteed by the 14th Amendment.

                                                48.

        The City’s deprivation of Plaintiff’s constitutional and statutory rights was pursuant to a

City custom, policy or practice of deterring complaints of mismanagement or illegal activity.

                                                49.

        The decisions of Baugh, Hohnbaum, Miller, Sanders, and Martin in their official

capacities “may fairly be said to represent official policy” of the City. See Monell v. Dept. of

Social Services, 436 U.S. 658, 694 (1978).

                                                50.

        As a direct and proximate result of Defendants’ unlawful acts, Plaintiff has incurred

economic losses including but not limited to lost income and lost benefits. These losses are

continuing to accrue daily and will be determined by a jury at the time of trial.

                                                51.

        As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has suffered loss

of future income and impairment of earning capacity in an amount to be determined by the jury.

                                                52.

        As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has suffered

significant emotional distress, public humiliation, damage to her reputation, depression, loss of

dignity and self esteem, anxiety, and loss of enjoyment of life, all in amounts to be determined

by the jury at trial.

                                                53.

        Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees pursuant to 42 U.S.C.




Page | 18 Complaint
        Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21      Page 19 of 30




§§ 1983, 1988.

                                    Second Claim For Relief

    Deprivation of Free Speech and Right to Petition the Government, 42 U.S.C. § 1983

(Against all Defendants, including Hohnbaum, Miller, Sanders, Baugh, and Martin in both

                            their individual and official capacities)

                                                54.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

paragraphs above.

                                                55.

       Federal law prohibits the “deprivation of any rights, privileges, or immunities secured by

the Constitution and laws” of the United States by any person “under color of any statute,

ordinance, regulation, custom, or usage, of any State[.]” 42 U.S.C. § 1983. The rights protected

by this provision include the freedom of speech and the right to petition the government for

redress of grievances under the First Amendment to the U.S. Constitution.

                                                56.

       Defendants deprived Plaintiff of her First Amendment to free speech and to petition the

government for redress of grievances by ongoing retaliation, including bad faith investigations,

depriving her of wage increases, and suspending her employment.

                                                57.

       Plaintiff’s complaints opposed discrimination and retaliation and addressed matters of

public concern.

                                                58.

       Defendant City is liable for the deprivation of Plaintiff’s First Amendment rights because




Page | 19 Complaint
        Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21     Page 20 of 30




the deprivation of Plaintiff’s First Amendment rights was pursuant to a City custom, policy or

practice of discrimination and retaliation against persons who oppose unlawful activity or report

fiscal mismanagement.

                                                59.

       At all material times, Individual Defendants had final policy making authority for the

City and engaged in the acts alleged herein while acting as a final policymaker for City. Thus,

the Defendant City is liable for the deprivation of Plaintiff’s First Amendment Rights because

the unlawful decisions were made or approved by persons in policymaking positions for

Defendant City.

                                                60.

       Defendant City is liable for the deprivation of Plaintiff’s First Amendment rights because

persons in policy-making positions ratified the unlawful conduct alleged herein knowing the

basis of the unlawful conduct.

                                                61.

       As a direct and proximate result of Defendants’ unlawful acts, Plaintiff has incurred

economic losses including but not limited to lost income and lost benefits. These losses are

continuing to accrue daily and will be determined by a jury at the time of trial.

                                                62.

       As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has suffered loss

of future income and impairment of earning capacity in an amount to be determined by the jury.

                                                63.

       As a direct and proximate result of Defendant’s unlawful acts, Plaintiff has suffered

significant emotional distress, public humiliation, damage to her reputation, depression, loss of




Page | 20 Complaint
         Case 6:21-cv-00703-MK          Document 1       Filed 05/06/21      Page 21 of 30




dignity and self esteem, anxiety, and loss of enjoyment of life, all in amounts to be determined

by the jury at trial.

                                                 64.

        Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees pursuant to 42 U.S.C.

§§ 1983, 1988.

                                       Third Claim for Relief

                                   ORS 659A.199 - Retaliation

                                      (Against Defendant City)

                                                 65.

        Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

prior paragraphs of this complaint.

                                                 66.

        Defendant retaliated against Plaintiff in the terms and conditions of her employment by

terminating Plaintiff in substantial part for opposing and/or reporting in good faith what Plaintiff

believed to be illegal conduct, as well as evidence of violations of federal and/or state laws,

rules, or regulations.

                                                 67.

        Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees pursuant to ORS

659A.885.

///

///




Page | 21 Complaint
        Case 6:21-cv-00703-MK           Document 1      Filed 05/06/21      Page 22 of 30




                                      Fourth Claim for Relief

                                   ORS 659A.203 - Retaliation

                                      (Against Defendant City)

                                                68.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

prior paragraphs of this complaint.

                                                69.

       Defendant retaliated against Plaintiff in the terms and conditions of her employment by

terminating Plaintiff in substantial part for opposing and/or reporting in good faith what Plaintiff

believed to be illegal conduct, as well as evidence of violations of federal and/or state laws,

rules, or regulations, and/or mismanagement, gross waste of funds or abuse of authority or

substantial and specific danger to public health and safety resulting from action of the public or

nonprofit employer.

                                                70.

       Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees pursuant to ORS

659A.885.

                                       Fifth Claim for Relief

                                        Tort of Defamation

                                      (Against All Defendants)

                                                71.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

prior paragraphs of this complaint.




Page | 22 Complaint
        Case 6:21-cv-00703-MK           Document 1      Filed 05/06/21      Page 23 of 30




                                                72.

       Defendants made false and defamatory statements.

                                                73.

       Defendants published the defamatory statements to third parties.

                                                74.

       The statements constitute defamatory per se.

                                                75.

       Plaintiff suffered, continues to suffer emotional distress, damage to her reputation, and

lost income, and requests her economic and non-economic damages and attorney’s fees.

                                       Sixth Claim for Relief

                       Wrongful Discharge in Violation of Public Policy

                                      (Against Defendant City)

                                                76.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

prior paragraphs of this complaint.

                                                77.

       In Oregon, an employer commits the tort of wrongful discharge by, among other actions,

terminating an employee “for exercising a job-related right that reflects an important public

policy.” Yeager v. Providence Health System, 96 P.3d 862, 865 (Or. App. 2004) (citation

omitted).

                                                78.

       At all material times, the public policy of Oregon prohibited an employer from retaliating

and discriminating against Plaintiff for reporting or preventing or attempting to prevent an




Page | 23 Complaint
        Case 6:21-cv-00703-MK           Document 1       Filed 05/06/21      Page 24 of 30




employee from reporting illegal activity or government mismanagement. This public policy is

embodied in the common law, statutes, and regulations of the State of Oregon, including ORS

659A.199, ORS 659A.203, and Love v. Polk Cty. Fire Dist., 209 Or. App. 474, 496, 149 P.3d

199, 211 (2006).

                                                79.

       Defendant violated the above public policies by discharging Plaintiff to prevent her from

invoking and for invoking the rights delineated above.

                                                80.

       Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees.


                                      Seventh Claim for Relief

       Aiding and Abetting an Unlawful Employment Practice, ORS 659A.030(1)(g)

                   (Against Hohnbaum, Miller, Sanders, Baugh, and Martin)


                                                81.

       Plaintiff re-alleges and incorporates by reference the facts and allegations set forth in the

prior paragraphs of this complaint.

                                                82.

       ORS 659A.030(1)(g) makes it an unlawful employment practice for any person “to aid,

abet, incite, compel or coerce the doing of any of the acts forbidden” under Chapter 659A of the

Oregon Revised Statutes.

///

///




Page | 24 Complaint
        Case 6:21-cv-00703-MK          Document 1      Filed 05/06/21      Page 25 of 30




                                               83.

       Defendants violated ORS 659A.030(1)(g) by, without limitation, aiding and abetting one

another in the unlawful employment practices under Chapter 659A described in the prior claims

for relief, including subjecting Plaintiff to adverse terms and conditions of employment, on the

basis of Plaintiff’s opposition to/ complaints of illegal activity and mismanagement, gross waste

of funds or abuse of authority or substantial and specific danger to public health and safety

resulting from action of the public or nonprofit employer.

                                               84.

       Plaintiff requests compensatory damages, current and future economic damages, and/or

nominal damages, equitable relief, reinstatement, costs and attorney fees pursuant to ORS

659A.885.

                                    Eighth Claim For Relief

                       Violations of Oregon’s Equal Pay Act - ORS § 652.220

                                   (Against Defendant City)

                                               85.

       Plaintiff re-alleges and incorporates by this reference all preceding paragraphs of this

Complaint.

                                               86.

       Defendant willfully, purposefully and intentionally discriminated against Plaintiff in the

payment of wages for work of comparable character by paying her wages at a rate less than male

employees for work of a comparable character requiring comparable skill in similar working

conditions and in violation of its Pay Equity study. Defendant’s misconduct violates ORS §

652.220.




Page | 25 Complaint
          Case 6:21-cv-00703-MK          Document 1     Filed 05/06/21     Page 26 of 30




                                                 87.

       The pay differential between Plaintiff and comparable male employees was not due to a

seniority system or a merit system that is free of discrimination based on sex.

                                                 88.

       The pay differential between Plaintiff and comparable male employees was not based in

good faith on factors other than sex.

                                                 89.

       Defendant’s conduct directly and proximately caused Plaintiff economic damages in lost

compensation in an amount to be determined at trial. In addition, Plaintiff is entitled to

liquidated damages pursuant to ORS § 652.230. In addition, Plaintiff has suffered severe

emotional distress and suffering resulting in non-economic damages.

                                                 90.

       Plaintiff is entitled to reasonable attorney fees and costs under ORS § 652.230 and ORS §

20.107.

                                        Ninth Claim for Relief

                          Violations of Equal Pay Act – 29 U.S.C. 201 et seq.

                                    (Against Defendant City)

                                                 91.

       Plaintiff re-alleges and incorporates by this reference all preceding paragraphs of this

Complaint.

                                                 92.

       Defendant willfully, purposefully and intentionally discriminated against Plaintiff in the

payment of wages for work of comparable character by paying her wages at a rate less than male




Page | 26 Complaint
        Case 6:21-cv-00703-MK           Document 1      Filed 05/06/21      Page 27 of 30




employees for equal work in jobs that require equal skill, effort and responsibility and which

were performed under similar working conditions and in violation of the Pay Equity study.

Defendants’ misconduct violates 29 U.S.C. § 206(d).

                                                93.

       The pay differential between Plaintiff and comparable male employees was not due to a

seniority system or a merit system that is free of discrimination based on sex.

                                                94.

       The pay differential between Plaintiff and comparable male employees was not based in

good faith on factors other than sex.

                                                95.

       Defendant’s conduct directly and proximately caused Plaintiff economic damages in lost

compensation in an amount to be determined at trial. In addition, Plaintiff is entitled to liquidated

damages pursuant to 29 U.S.C. § 216(b). In addition, Plaintiff has suffered severe emotional

distress and suffering resulting in non-economic damages.

                                                96.

       Defendant’s actions were willful and therefore the cause of actions accrues for three

years pursuant to 20 U.S.C. §255.

                                                97.

       Plaintiff is entitled to reasonable attorney fees and costs under 29 U.S.C. § 216(b) and

ORS § 20.107.

///

///

///




Page | 27 Complaint
        Case 6:21-cv-00703-MK            Document 1    Filed 05/06/21      Page 28 of 30




                                       Tenth Claim for Relief

                             Failure to Pay Wages— ORS 652.120

                                      (Against Defendant City)

                                                98.

       Plaintiff re-alleges and incorporates by this reference all preceding paragraphs of this

Complaint.

                                                99.

       The facts set forth above establish that Defendant failed to pay Plaintiff all wages due and

owing to her on her regular paydays, therefore violating ORS 652.120(1).

                                                100.

       Upon receiving notice of the unpaid wages, Defendant failed to pay Plaintiff any

undisputed amounts within the time allotted in ORS 652.120(5).

                                                101.

       Pursuant to ORS 652.200(2), Plaintiff is entitled to an award of her unpaid wages, plus

costs and reasonable attorney fees.

                                      Eleventh Claim For Relief

                             ORS 652.610 – Unlawful Deductions

                                      (Against Defendant City)

                                                102.

       Plaintiff re-alleges and incorporates by this reference all preceding paragraphs of this

Complaint.

                                                103.

       Pursuant to ORS 652.610, Defendant was prohibited from withholding, deducting or




Page | 28 Complaint
        Case 6:21-cv-00703-MK          Document 1        Filed 05/06/21     Page 29 of 30




diverting certain amounts from Plaintiff’s wages, except in certain circumstances that are not

present here. In taking the actions described above, Defendant withheld, deducted and/or

diverted amounts from Plaintiff’s wages in violation of the statute.

                                                  104.

       Defendant also failed to provide the information required by ORS 652.610 in an itemized

statement along with Plaintiff’s wages.

                                                  105.

       Plaintiff is entitled to (for each violation) the greater of $200 or actual damages in an

amount to be proven at trial, pursuant to ORS 652.615, together with attorney fees, costs,

penalties, and pre- and post-judgment interest.

                                    Twelfth Claim For Relief

              Oregon Unpaid Wages Upon Termination Claim – ORS 652.140

                                                  106.

       Plaintiff re-alleges and incorporates by this reference all preceding paragraphs of this

Complaint.

                                                  107.

       Pursuant to ORS 652.140, Defendant was required to pay Plaintiff all wages due upon

termination of her employment by the applicable statutory deadline(s) but willfully failed to do

so.

                                                  108.

       Upon receiving notice of the unpaid wages, Defendant failed to pay Plaintiff any

undisputed amounts within the time allotted.

///




Page | 29 Complaint
         Case 6:21-cv-00703-MK          Document 1      Filed 05/06/21     Page 30 of 30




                                                 109.

       For such violation(s), Plaintiff is entitled to collect all wages remaining due, in an amount

to be proven at trial, together with attorneys’ fees and costs, as well as pre- and post-judgment

interest, and the 30 days of statutory penalty wages provided by ORS 652.150 and ORS 652.200.

                                         Prayer for Relief

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1.     For permanent injunctive relief enjoining Defendants from engaging in any employment

       practice that constitutes retaliation;

2.     For a name-clearing hearing to provide for complete due process;

3.     Economic damages and future losses to be determined at trial;

4.     Non-economic damages to be determined at trial;

5.     Reasonable costs and attorney fees; and

6.     For such other and further relief as the Court may deem just and equitable.

DATED: May 6, 2021


                                                /s/Talia Y. Guerriero
                                                Talia Y. Guerriero , OSB No. 115271
                                                Of Attorneys for Plaintiff




Page | 30 Complaint
